 

 

(iantemamincs eee)
vs SDC SDNY |
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
(POC
VINCENT ESPOSITO; JULY 4 EVER DATE FELED: SL (e7/2o2{ |
FIREWORKS, INC.; and JULY 4EVER CO., — : | coe

LTD,

 

 

 

 

Plaintiffs,

V.
ORDER

INFORMATION TECHNOLOGY :
CORPORATION OF THE TRI-STATES; :  19CV 2025 (VB)
FIREWORKS EXTRAVAGANZA, INC,; J&J
COMPUTING, INC. (d/b/a Fireworks
Extravaganza); and JOHN SAGARIA,
Individually,

Defendants.

As discussed at a telephone conference held today and attended by counsel for all parties,
itis HEREBY ORDERED that:

l. Defendants’ motion for summary judgment shall be filed by July 27, 2021.

2. Plaintiffs’ opposition to defendants’ motion, and any cross motion for summary
judgment, shall be filed by August 27, 2021. If plaintiffs elect to file a cross-motion for
summary judgment, plaintiffs’ cross-motion and opposition shall be filed together, as a single
memorandum of law.

3. Defendants’ reply shall be filed by September 27, 2021. If plaintiffs elect to file
a cross-motion, defendants’ opposition to plaintiffs’ cross-motion shall be filed together with
defendants’ reply, as a single memorandum of law.

4, If plaintiffs elect to file a cross-motion for summary judgment, plaintiffs’ reply
shall be filed by October 12, 2021.

5. The Court will not extend any deadlines set forth herein absent good cause.

Dated: May 27, 2021
White Plains, NY
SO ORDERED:

Juul Vr

Vincent L. Briccetti
United States District Judge

 

 
